OPINION
MORRISON, Judge.
The offense is burglary; the punishment 10 years.
Appellant’s two grounds of error are the sufficiency of the evidence and the sufficiency thereof to corroborate the accomplice testimony.
Appellant overlooks the fact that the trial court, after appellant had waived a jury and entered his plea of guilty, directed appellant be sworn, and that while under oath, he admitted that the charges contained in the indictment were true and correct and that he did break and enter the building owned by the injured party named in the indictment.
This Court has held the above to be sufficient. See Lackey v. State, 166 Tex.Cr.R. 387, 314 S.W.2d 94, and Martinez v. State, 166 Tex.Cr.R. 305, 313 S.W.2d 617.
Finding no reversible error, the judgment is affirmed.